Title: Thomas Jefferson to Julius B. Dandridge, 19 November [1819]
From: Jefferson, Thomas
To: Dandridge, Julius Burbridge


					
						Sir
						
							Monticello
							Nov. 19.
						
					
					I now return you the deed of Trust recieved from you, executed and  certified by 2. magistrates to have been acknoleged before them, to authorise it’s admission to record in Bedford. but I have made one alteration of indispensable justice. the draught authorised a sale on 2. weeks publication in some newspaper of Virginia. the abuse which might have been possible under this is obvious, because the notice might have been in a Norfolk paper, and the sale within two weeks after on the Virginia  side of the Ohio. certainly the justice of the Directors & Trustees were a security to me against such an abuse. but the same justice will approve that that should be done by contract which they would have done without it. I have put 2 months instead of  two weeks and some newspaper of Richmd & Lynchburg instead of leaving it quite at large. for the sale of a lot in a town little notice is necessary because the bidders are always on the spot. but for lands in the country the they come from a distance, and need time for notice and to prepare their resources for purchase. I hope therefore this just alteration will be approved.
					I presume the deed is to be signed by the Trustees and acknoleged in like manner before 2. justices there & certified to the clerk of Bedford. you can therefore either forward it to him directly yourself, or return it to me for that purpose. the latter method saves postage, and will ensure a speedy return by my manager of a certificate that it is recorded. but this is at your choice. be pleased to accept assurances of my great respect.
					
						
							Th: Jefferson
						
					
				